Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondents which found petitioner guilty of violating certain prison disciplinary rules.
Upon review of the record, we find that there is substantial evidence to support the determination finding petitioner guilty of leaving his assigned area in the prison without permission and of being out of place when, without permission, he left the infirmary and went to the mess hall. The misbehavior report combined with the testimony of the hearing witnesses were sufficient to establish petitioner’s guilt. While petitioner disagrees with the resolution of certain credibility issues, we find no reason on this record to disturb the determination of guilt.
Cardona, P. J., Crew III, Casey, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.